Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 1 of 59



                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. _______________



    In re Application of

    MOTRANSA S.A.,

              Applicant

    pursuant to 28 U.S.C. § 1782
    For Judicial Assistance in Obtaining
    Evidence for Use in Foreign and International
    Proceedings.




                      APPLICATION OF MOTRANSA S.A. FOR JUDICIAL
                        ASSISTANCE PURSUANT TO 28 U.S.C. § 1782

         Motransa S.A. (“Motransa” or “Applicant”) respectfully submits this Application for

  Judicial Assistance pursuant to 28 U.S.C. § 1782 in obtaining documentary and testimonial

  evidence for use in a contemplated foreign proceeding (the “Application”). In support of its

  Application, Motransa respectfully states as follows:

                             INTRODUCTION & RELEVANT FACTS

         1.        The facts relevant to this Application are set forth below and in the Declaration of

  Eduardo Carmigniani (the “Declaration”), attached as Exhibit “A”. The facts stated in the

  Declaration are incorporated herein by reference.

         2.        Applicant seeks assistance from the United States District Court for the Southern

  District of Florida to obtain documentary and testimonial evidence from Navistar, Inc. (“Navistar”

  or “Discovery Target”) that will be used in a contemplated civil action before the Judicial Unit of

  Commercial Disputes of Quito (Unidad Judicial Civil de Quito) (the “Ecuadorian Court”) to support a


                                            SEQUOR LAW, P.A.
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 2 of 59



  claim by Applicant against Navistar’s recently-appointed truck distributor in Ecuador, Austral Cia.

  Ltda. (“Austral”), for tortious interference1 (the “Contemplated Proceeding”). See Exh. A, at ¶ 16-17.

          3.       Navistar is a corporation organized under the laws of Delaware that also transacts business

  and resides or is found in this District from its office located at 8600 NW 36th Street, Suite 304, Miami, FL

  33166. Id., at ¶ 4.

          4.       Applicant is an Ecuadorian licensed truck distributor. Id., at ¶ 5. For several

  decades, Applicant has been the exclusive dealer of Navistar’s International brand trucks in the

  country of Ecuador. Id. That long-standing relationship was formalized pursuant to a Distributor

  Sales and Service Agreement between Morisaenz S.A.C. (Motransa’s predecessor in interest) and Navistar

  International Export Corporation (Navistar’s predecessor in interest), dated November 1, 1999, which sets

  forth Motransa’s existing, exclusive, rights for the distribution of International brand trucks in the

  Ecuadorian territory. Id., at ¶ 6.

          5.       The Distributor Sales and Service Agreement, was subsequently modified by a document

  titled Amendment to Truck Distributor Sales & Service Agreement dated December 15, 2011, between

  Navistar Global Operations Corporation (formerly, Navistar International Export Corporation) and

  Motransa (the “Amendment”). Id., at ¶ 7. The Distributor Sales and Service Agreement, as modified by

  the Amendment, is hereinafter referred to as the “Distributor Agreement.” Id.

          6.       About three years ago, Navistar granted Austral the right to distribute International

  brand buses to different agencies of the Ecuadorian government. Id., at ¶ 8. During this time,

  Applicant also supplied International brand trucks to certain public agencies of the Ecuadorian

  government. Id.




          1
          A claim for tortious interference is known as a disloyal competition action under
  Ecuadorian law.
                                               2
                                              SEQUOR LAW, P.A.
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 3 of 59



          7.       During 2018, Austral approached representatives of Applicant to distribute

  International brand trucks to Ecuadorian government agencies. Applicant declined these overtures

  by Austral. Id., at ¶ 9.

          8.       In January 2019, two representatives from Navistar’s Miami office visited

  Motransa in Quito to review Motransa’s ongoing relationship with Navistar and Motransa’s

  business plan. Id., at ¶ 10. During a meeting with Motransa and a representative from Austral held

  on January 15, 2019, Navistar’s representatives solicited Motransa to enter into a cooperation

  agreement with Austral, whereby Austral would work as a “sub-dealer” of Motransa to distribute

  International brand trucks to entities in the Ecuadorean public sector. Id.

          9.       This request was later memorialized unilaterally in a Memorandum of Understanding

  (the “MOU”) transmitted to Motransa on February 14, 2019, by a Navistar employee located in Navistar’s

  Miami office. Id. The MOU directed Motransa to coordinate with Austral to facilitate Austral’s sale of

  International brand trucks to Ecuadorian public entities in the construction sector and other public-sector

  tenders to give priority to Austral’s business sales. Id. The request in the MOU was in violation of the

  exclusivity rights given to Applicant under the Distributor Agreement. Id.

          10.      On August 23, 2019, a Miami-based Navistar representative notified Motransa that

  Navistar designated Austral as a “full truck distributor” of International brand trucks in the Ecuadorian

  territory in addition to Motransa—in breach of the Distributor Agreement. Id., at ¶ 13. The “full truck

  distributor” distribution rights granted to Austral were much broader in scope than the “sub-dealer” status

  and rights that Navistar sought to grant Austral under the MOU. Id.

          11.      Based on the above, Applicant is actively preparing to file the Contemplated Action

  against Austral and is poised to commence the Contemplated Proceeding upon receipt of the discovery

  sought by this Application. Id., at ¶ 14.


                                                      3
                                              SEQUOR LAW, P.A.
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 4 of 59



          12.     Applicant seeks discovery from Navistar to obtain documents, information and

  testimony related and relevant to the actions taken by Austral to obtain distribution rights from

  Navistar for International brand trucks in Ecuador, in violation of the exclusive distributorship

  granted to Applicant under the current Distributor Agreement. The discovery sought includes

  documents and testimony regarding communications between Navistar and Austral, internal

  communications of Navistar related to Motransa and/or Austral in the possession or control of Navistar,

  and any contracts and/or agreements related to the distribution of International brand trucks between

  Navistar and Austral, from before and around the time Navistar granted distribution rights to Austral.

          13.     Should the Court grant the Application, Applicant proposes to serve Navistar with

  a subpoena in a form substantially similar to that attached hereto as Exhibit “B”.

          14.     As detailed below, Applicant meets the statutory requirements under 28 U.S.C. §

  1782, and the discretionary factors discussed in the relevant case law weigh in favor of granting

  the narrowly-tailored relief requested in this Application.

                                               ARGUMENT

  I.      Standard for Granting Relief

          “Section 1782 is the product of congressional efforts, over the span of nearly 150 years, to

  provide federal-court assistance in gathering evidence for use in foreign tribunals.” Intel Corp. v.

  Advanced Micro Devices, Inc., 542 U.S. 241, 247 (2004). Section 1782 “provide[s] for assistance

  in obtaining documentary and other tangible evidence as well as testimony.” Id. at 248. The statute

  reads, in pertinent part:

                  (a) The district court of the district in which a person resides or is
                  found may order him to give his testimony or statement or to
                  produce a document or other thing for use in a proceeding in a
                  foreign or international tribunal, including criminal investigations
                  conducted before formal accusation. The order may be made
                  pursuant to a letter rogatory issued, or request made, by a foreign or

                                                      4
                                              SEQUOR LAW, P.A.
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 5 of 59



                 international tribunal or upon the application of any interested
                 person and may direct that the testimony or statement be given, or
                 the document or other thing be produced, before a person appointed
                 by the court. By virtue of his appointment, the person appointed has
                 power to administer any necessary oath and take the testimony or
                 statement. The order may prescribe the practice and procedure,
                 which may be in whole or part the practice and procedure of the
                 foreign country or the international tribunal, for taking the testimony
                 or statement or producing the document or other thing. To the extent
                 that the order does not prescribe otherwise, the testimony or
                 statement shall be taken, and the document or other thing produced,
                 in accordance with the Federal Rules of Civil Procedure. A person
                 may not be compelled to give his testimony or statement or to
                 produce a document or other thing in violation of any legally
                 applicable privilege.

  28 U.S.C. § 1782(a) (2016).

         Courts have distilled § 1782’s language into a two-part inquiry – whether a district court is

  authorized to grant relief and whether it should grant relief in its broad discretion. A district court

  is authorized to grant relief when the following statutory requirements are met: (1) the person from

  whom discovery is sought must reside or be found in the district in which the application is filed;

  (2) the request must seek evidence, whether it be the “testimony or statement” of a person or the

  production of “a document or other thing;”; (3) the request must be made “by a foreign or

  international tribunal,” or by “any interested person;” and (4) the evidence must be “for use in a

  proceeding in a foreign or international tribunal.”2 28 U.S.C. § 1782(a); see In re Clerici, 481 F.3d

  1324 (11th Cir. 2007).




         2
            It should be noted that district courts may, and indeed typically do, grant § 1782 relief on
  an ex parte basis. See Gushlak v. Gushlak, 486 F. App’x 215, 217 (2d Cir. 2012) (“it is neither
  uncommon nor improper for district courts to grant applications made pursuant to § 1782 ex parte.
  The respondent’s due process rights are not violated because he can later challenge any discovery
  request by moving to quash [a subpoena] pursuant to Federal Rule of Civil Procedure 45(c)(3).”)
  (citing, inter alia, Brandi-Dohrn v. IKB Deutsche Industriebank AG, 673 F.3d 76, 78 (2d Cir.
  2012); In re Clerici, 481 F.3d 1324 (11th Cir. 2007) (affirming denial of motion to vacate order
  granting ex parte § 1782 application)); In re Eurasian Bank Joint Stock Co., No. 3:15-mc-106-L-
                                                     5
                                            SEQUOR LAW, P.A.
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 6 of 59



         Once the district court has determined that it is authorized to grant relief, it is free to grant

  relief in its broad discretion. The court’s discretion is guided by the discretionary factors set forth

  by the Supreme Court in Intel Corp. v. Advanced Micro Devices, Inc., as follows:

                 (1) whether “the person from whom discovery is sought is a
                 participant in the foreign proceeding,” because “nonparticipants in
                 the foreign proceeding may be outside the foreign tribunal’s
                 jurisdictional reach” and therefore their evidence may be
                 “unobtainable absent § 1782(a) aid”;

                 (2) “the nature of the foreign tribunal, the character of the
                 proceedings underway abroad, and the receptivity of the foreign
                 government or the court or agency abroad to U.S. federal-court
                 judicial assistance”;

                 (3) “whether the § 1782(a) request conceals an attempt to
                 circumvent foreign proof-gathering restrictions or other policies of
                 a foreign country or the United States”; and

                 (4) whether the § 1782(a) request is “unduly intrusive or
                 burdensome.”

  542 U.S. at 264-65. This discretion is further informed by the twin Congressional aims of

  section 1782, “which are to provide efficient means of assistance to participants in international

  litigation in our federal courts and to encourage foreign countries by example to provide similar

  means of assistance to our courts.” In re Pimenta, 942 F. Supp. 2d 1282, 1289 (S.D. Fla. 2013)

  (citing Euromepa, S.A. v. R. Esmerian, Inc., 154 F.3d 24 (2d Cir. 1998)).

         As demonstrated below, Applicant satisfies the statutory and discretionary requirements

  and, therefore, this Court should grant the relief sought in the Application.




  BN, 2015 WL 6438256, *2 (N.D. Tex. October 21, 2015) (“the Court notes that ex parte filing of
  an application for discovery under 28 U.S.C. § 1782 is permissible.”).

                                                    6
                                            SEQUOR LAW, P.A.
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 7 of 59



  II.    Applicant Meets the Mandatory Requirements for Granting Relief

         A.      The Discovery Target Resides or Is Found in This District

         There should not be any debate that Navistar “resides or is found in” the Southern District

  of Florida. Courts in this District have held that a company “resides or is found in” this District if

  it regularly transacts business in this District or if it may otherwise be served with a subpoena in

  this District. See Application of Consorcio Ecuatoriano de Telecomunicaciones S.A., 747 F.3d

  1262, 1269 (11th Cir. 2014) (“JAS USA…has an office and does business in Miami and is

  therefore ‘found in the district of the district court ruling on the application for assistance’—

  namely, the Southern District of Florida.”); see also, In re Edelman, 295 F. 3d 171, 180 (2d Cir.

  2002) (“we hold that if a person is served with a subpoena while physically present in the district…

  then for purposes of § 1782(a), he is ‘found’ in that district.”); In re Application of MTS Bank,

  2017 WL 3276879, at *5 (S.D. Fla. Aug. 1, 2017) (applying In re Edelman in its analysis of

  whether a 1782 applicant was “found” within this district); In re Application of Inversiones y

  Gasolinera Petroleos Valenzuela, S. de R.L., 2011 WL 181311 (S.D. Fla. Jan. 19, 2011) (same).

         Navistar meets both standards, as it regularly transacts business out of its office at located

  at 8600 NW 36th Street, Suite 304, Miami, FL 33166, and may otherwise be served with a subpoena

  in that office. Indeed, agents or representatives from Navistar’s Miami office were involved in

  negotiations with Applicant and Austral at all relevant times, prepared and delivered the MOU,

  and named Austral as a second distributor of International brand trucks in Ecuador. Furthermore,

  Navistar’s presence in this District may safely be categorized as systematic and continuous as




                                                    7
                                            SEQUOR LAW, P.A.
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 8 of 59



  evidenced by Applicant’s own long history of transacting business with Navistar in Miami.3 See

  Ex. A, ¶¶ 5-9.

         B.        The Discovery Sought is “For Use” in a Proceeding in a Foreign Tribunal

         Likewise, Applicant satisfies the second and fourth requirements as the Application seeks

  documents and testimony from Navistar for use in the Contemplated Proceeding before the

  Ecuadorian Court, and is poised to commence such Contemplated Proceeding upon receipt of

  discovery sought by this Application. See Ex. A, ¶ 14.

         It is well settled that a § 1782 application may seek evidence for use in a proceeding that

  has not yet begun, but that is within reasonable contemplation. Intel, 542 U.S. at 258–59. To wit,

  the Supreme Court in Intel noted, “[s]ection 1782(a) does not limit the provision of judicial

  assistance to ‘pending’ adjudicative proceedings. In 1964 … Congress also deleted the requirement

  that a proceeding be ‘pending.’ When Congress acts to amend a statute we presume it intends its

  amendment to have a real and substantial effect.” Id. (internal citations omitted) (emphasis

  added). See also Application of Consorcio Ecuatoriano de Telecomunicaciones S.A., 747 F.3d at

  1269 (“We agree that these contemplated proceedings satisfy section 1782.”); In re Clerici, 481 F.

  3d at 1333 (“the Supreme Court has recognized the broad range of discovery authorized under §

  1782 and has held that § 1782 is not limited to proceedings that are pending or imminent”) (internal

  citations ommited).




         3
           Professor Hans Smit, drafter of § 1782, has commented: “Insofar as the term [“found”]
  applies to legal rather than natural persons, it may safely be regarded as referring to judicial
  precedents that equate systematic and continuous local activities with presence.” Hans Smit,
  American Assistance to Litigation in Foreign and Int’l Tribunals: Section 1782 of Title 28 of the
  U.S.C. Revisited, 25 Syracuse J. Int’l L. & Com. 1, 10 (Spring 1998); see also In re Godfrey, 526
  F. Supp. 2d 417, 422 (S.D.N.Y. 2007) (applying same rationale).

                                                   8
                                           SEQUOR LAW, P.A.
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 9 of 59



         The Contemplated Proceeding satisfies these requirements. Applicant has retained counsel

  in Ecuador, where the Contemplated Proceeding will be filed before the Ecuadorian Court. See

  Ex. A, ¶ 2. Further, considerable time and effort has been expended in investigating the facts and

  circumstances to support the Contemplated Proceeding, in reviewing available documentation

  related thereto, and in gathering evidence at hand. Id. ¶¶ 10-13; 17-18. Applicant intends to use

  the testimony and documents obtained from Navistar through this Application at the outset of the

  Contemplated Proceeding, as Ecuadorian law requires that the plaintiff in an action—such as the

  Contemplated Action—present all the evidence it could have obtained at the outset of the action.

  Thus, Applicant’s reasonably Contemplated Proceeding and the discovery sought herein satisfies

  the second and fourth mandatory requirements of § 1782(a).

         C.      The Applicant is an Interested Person

         A person who has “participation rights” and “possesses a reasonable interest in obtaining

  judicial assistance… qualifies as an interested person within any fair construction of that term.”

  Intel, 542 U.S. at 256–57 (internal citations omitted). “The legislative history to § 1782 makes

  plain that ‘interested person’ includes a party to the foreign litigation.” See Lancaster Factoring

  Co. Ltd. v. Mangone, 90 F.3d 38, 42 (2d Cir. 1996) (internal citations omitted). Here, Applicant is

  an “interested person” as it is the putative claimant or plaintiff in the Contemplated Proceeding.

  Indeed, Applicant suffered damages as a result of the breach of the Distributor Agreement that was

  caused by Austral. Accordingly, Applicant possesses a reasonable interest in obtaining judicial

  assistance from this Court.

         Consequently, Applicant meets the third statutory requirement under 28 U.S.C. § 1782(a).




                                                  9
                                          SEQUOR LAW, P.A.
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 10 of 59



   III.   The Intel Discretionary Factors Weigh in Favor of Granting Relief

          As noted above, once the District Court has determined that the mandatory requirements

   for relief under § 1782 are met, the Court is free to grant discovery in its discretion. As set forth

   below, the Court should grant the Application as the discretionary factors set forth in Intel also

   weigh in favor of granting the Application.

          First, there is no expectation that Navistar will be a party to the Contemplated Proceeding

   against Austral. See Ex. A, at ¶ 15. The Contemplated Proceeding sets forth a claim of tortious

   intereference against Austral, and requires a showing that Austral interfered with Applicant’s

   enforceable contract with Navistar that granted Applicant exclusive rights to sell International

   brand trucks in the territory of Ecuador. Id., at ¶ 17. The claim does not require litigation against

   Navistar, the counterparty to the contract. Accordingly, this factor weighs in favor of granting the

   Application. See Intel, 542 U.S. at 264 (“the need for § 1782(a) aid generally is not as apparent as

   it ordinarily is when evidence is sought from a nonparticipant in the matter arising abroad.”).

          Second, Ecuadorian counsel retained by Applicant to assist in respect to the Contemplated

   Proceeding has advised that there is no indication that the Ecuadorian Court would not be receptive

   to the documentary and testimonial evidence sought through the instant Application. See Ex. A,

   at ¶ 23; see also In re Eurasian Bank Joint Stock Co., No. 3:15-mc-106-L-BN, 2015 WL 6438256,

   *3 (N.D. Tex. October 21, 2015) (“In the absence of authoritative proof that a foreign tribunal

   would reject evidence obtained with the aid of section 1782, which Eurasian’s local counsel has

   represented to the Court that he has been unable to find, the Court determines that the second factor

   does not weigh against an exercise of discretion in Eurasian’s favor.”).

          Third, Applicant’s Ecuadorian counsel has advised that the evidence sought through the

   instant Application would likely be admissible in the contemplated foreign proceedings and does


                                                    10
                                            SEQUOR LAW, P.A.
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 11 of 59



   not otherwise circumvent any proof-gathering restrictions under Ecuadorian law. See Declaration,

   Ex. A, at ¶ 23.

          Finally, this Application is not unduly intrusive or burdensome as Applicant proposes to

   serve Navistar with a subpoena substantially in the form attached as Exhibit “B” for this Court’s

   review. Further, Applicant seeks from Navistar documentary and testimonial business information

   that is or should be readily available to businesses like Navistar that engage in an ongoing business

   relationship with Austral. Importantly, Applicant is also limiting the relevant period of inquiry

   from 2014 to 2019. See Sample Subpoena, Ex. B.

          Thus, each discretionary factor identified by the Intel Court weighs in favor of granting the

   Application.

          WHEREFORE, Applicant respectfully request this Court enter an Order, in the proposed

   or substantially similar form as the form attached hereto as Exhibit “C”:

                     (a)   confirming that the statutory requirements have been satisfied and

                           exercising its discretion, pursuant to 28 U.S.C. § 1782, and granting this

                           Application for Judicial Assistance;

                     (b)   granting Applicant leave to conduct discovery pursuant to the Federal Rules

                           of Civil Procedure, including, but not limited to, leave to serve the

                           Discovery Target with the subpoena, in substantially the same form as the

                           sample subpoena attached as Exhibit B to this Application;

                     (c)   reserving jurisdiction to grant Applicant leave to serve follow-up subpoenas

                           on the Discovery Target or any other person or entity as may be necessary

                           to obtain the evidence described in the Application; and




                                                    11
                                            SEQUOR LAW, P.A.
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 12 of 59



                (e)    granting any other relief this Court deems just and proper.


   Date: December 6, 2019.

                                                     Respectfully submitted,

                                                     SEQUOR LAW, P.A.
                                                     1111 Brickell Avenue, Suite 1250
                                                     Miami, FL 33131
                                                     Telephone: 305-372-8282
                                                     Facsimile: 305-372-8202
                                                     E-Mail: alacayo@sequorlaw.com
                                                              jmendoza@sequorlaw.com


                                             By:     /s/ Juan J. Mendoza
                                                     Arnoldo B. Lacayo
                                                     Florida Bar No.: 675482
                                                     Juan J. Mendoza
                                                     Florida Bar No. 113587




                                                12
                                         SEQUOR LAW, P.A.
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 13 of 59




                                                     EXHIBIT “A”

                                 SEQUOR LAW, P.A.
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 14 of 59
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 15 of 59
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 16 of 59
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 17 of 59
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 18 of 59
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 19 of 59
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 20 of 59
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 21 of 59
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 22 of 59




                                                     EXHIBIT “1”

                                 SEQUOR LAW, P.A.
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 23 of 59



                                                                          CONTENTS


Article
                                                                                                                                                           Page
                                                                            Definitions

  1.      Distributor Territory Defined.....................................................................................................                 2
  2.      Company Defined.....................................................................................................................               2
  3.      Products Defined......................................................................................................................             2
  4.      Term.........................................................................................................................................      3

                                            Purchase, Delivery, Sales and Service of Products

  5.      Orders for Products...................................................................................................................            3
  6.      Prices........................................................................................................................................    4
  7.      Price Changes...........................................................................................................................          4
  8.      Terms of Payment.....................................................................................................................             4
  9.      Delivery, Risks of Shipment and Routing of Shipments............................................................                                  5
 10.      Claims against the Company for Shortage or Damage.............................................................                                    5
 11.      Contingencies Affecting Delivery to the Distributor....................................................................                           5
 12.      (RESERVED).............................................................................................................................           5
 13.      Warranty and Warranty Adjustments.........................................................................................                        5
 14.      Predelivery, Delivery and After-Delivery Service.......................................................................                           6
 15.      Field Changes............................................................................................................................         7
 16.      Changes in Design.....................................................................................................................            7
 17.      Navistar Parts.............................................................................................................................       7

                                                                 Operating Requirements

 18.      Distributor Facilities and Activities................................................................................................             7
 19.      Advertising and Sales Promotion.................................................................................................                  9
 20.      Accounting Records and Financial Reports.................................................................................                         9
 21.      Estimates, Inventory and Delivery Records.................................................................................                       10
 22.      Performance Review....................................................................................................................           10

                                                                     General Provisions

 23.      Use of Trade Names and Signs ........................................·.............................................................              10
 24.      Termination by Mutual Consent or by Advance Notice..................................................................                             11
 25.      Termination for Cause....................................................................................................................        12
 26.      Liquidated Damages.......................................................................................................................        13
 27.      Deferral of Termination in the Event of Death or Incapacity...........................................................                           14
 28.      Delivery After Termination..............................................................................................................         14
 29.      Termination Notice..........................................................................................................................     14
 30.      Distributor Not Company's Agent....................................................................................................              14
 31.      Parties Bound, Effect of Partial Invalidity and Assignment..............................................................                         14
 32.      Agreement Complete.......................................................................................................................        14
 33.      Approval of Agreement....................................................................................................................        15
 34.      Arbitration and Governing Laws and Language...............................................................................                       15
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 24 of 59


                                        DISTRIBUTOR SALES AND SERVICE AGREEMENT


This Agreement is entered into this        1st       Day of          November          ,19 ~ to be effective the
     st
   1      Day of         November         ,19 99    Between Navistar International Export Corporation, hereinafter
called "Navistar Export," a wholly-owned subsidiary of Navistar International Transportation Corp., hereinafter
called "Navistar", both of which are Corporations of the State of Delaware, United States of America, and both of
which have principal executive offices located at 455 North Cityfront Plaza Drive, Chicago, Illinois, 60611, U.S.A.,
And              MORISAENZ, S.A.C.
                                           (State full legal name of company)


                    (State whether an Individual , Partnership, or Corporation. If Partnership state names of partners)
with a post office address of
                                       ---:-:------------:------------------------
hereafter called "Distributor'', with a principal establishment for the sale of the Products covered by this Agreement
located at

 Av.10 De Agosto 6398 La "Y"
(street address)
 Quito
(city)
 Ecuador
(country)
as of the effective date of this Agreement, Distributor has the following Branch establishments:
 GUAYAQUIL




Distributor agrees to provide written notice to Navistar Export prior to the establishment of additional Branches
within Distributor's Territory. In entering into this Agreement, the Distributor has represented to the Company that
it does not intend to actively solicit customers for Products covered hereby outside its Territory.

                                                                       Definitions

Distributor        1.    The "Distributor's Territory" shall mean the trade area within which the Products delivered
Territory                under this Agreement will ordinarily be sold by the Distributor and within which the Distributor
Defined                  shall render service to user-customers as provided in this Agreement. The Distributor's
                         Territory shall be as follows and shall be exclusive:

                          The country of Ecuador


Company            2.     "The Company" shall refer to Navistar Export, Navistar and its affiliates.
& Affiliate
Defined                  An affiliate shall refer to a manufacturing company (a) located outside the United States and
                         (b) one in which Navistar International Transportation Corporation, directly or indirectly, has
                         an equity interest or, where warranted in the sole judgment of the Company, a licensing
                         agreement.
Products           3.    "Products" shall refer to those vehicles, attachments, accessories and parts therefore offered
Defined                  for sale under the provisions of this Agreement and may include both goods manufactured or
                         supplied by the Company.




                                                                                2
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 25 of 59



                This Agreement shall cover the following Products as listed by models, by description, or
                which appear in the numbered price lists as indicated:
                INTERNATIONAL® truck models that appear in price lists:

                PL282, PL283, PL284.

                Spare parts that appear in price lists:

                PL313, PL315, PL320.




                The following Products are excluded from the above indicated price list(s):

                None

                Navistar Export reserves the right to make additions to and eliminations from such lists
                without incurring any responsibility to the Distributor. Changes in the lists may be announced
                to the Distributor by a revision thereto through the issuance of a price bulletin or price letter or
                by issuance of subsequent lists.


Term       4.   The term of this Agreement, unless earlier terminated as hereinafter provided in Articles 24 and
                25, shall be for the period beginning on the     1st      day of       November         ,19 ~
                and ending on the        31st     day of      October      ,20 04 Thereafter, this Agreement
                shall be renewed for additional terms of the same duration as the initial term, provided,
                however, that Navistar Export gives its written approval of any additional term at least ninety
                (90) days prior to the date of commencement of any such additional term.

                          Purchase, Delivery, Sales and Service of Products

Orders     5.   The Products covered by this Agreement which the Distributor purchases shall be covered by
for             orders submitted from time to time by the Distributor to the Company, upon forms furnished
Products        by the Company or in a format approved by it.

                Subject to the provisions of Article 11 hereof relating to contingencies affecting delivery to the
                Distributor, the Company's obligation to sell Products or cause the Products to be sold to the
                Distributor and the Distributor's obligation to purchase Products from the Company shall be
                limited to the Products described in written orders from the Distributor that are accepted by
                the Company.

                The Company will ship Products only upon orders accepted by the Company. Accepted
                orders will be subject to cancellation by the Distributor only upon written approval of the
                Company, provided that no such request will be considered unless it is received a minimum
                of thirty (30) days prior to scheduled production date of Products listed on the order or as
                established in a policy letter for those Products requiring an earlier notice.

                The Distributor will place orders for Products a sufficient time in advance of its needs so that
                the Company has time for the orderly manufacture and distribution of such Products.




                                                      3
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 26 of 59



                The distributot consents that the Company may insert in any order received from the
                Distributor the prices and terms applicable to the Products described in such order and their
                particular descriptions, including numbers and distinguishing marks of such Products and that
                the Distributor should be bound thereby as if such details, prices, etc. had been contained in
                the order at the time the Distributor signed it..

Prices     6.   Prices, discounts and terms applying to the Products ordered by the Distributor shall be those
                established by the Company and in effect on the date of shipment of the Products to the
                Distributor. When a shipment is made from a point other than a factory, the Company may
                add an amount to cover handling and transportation charges from factory to point of
                shipment. When the Company delivers Products ordered by the Distributor, the Distributor
                will accept delivery at a location mutually agreed to by the Company and Distributor and pay
                all transportation charges thereon from the factory to this destination. The Company,
                however, may prepay delivery and transportation charges from the factory to destination and
                make charges therefor to the Distributor. The Distributor agrees to reimburse the Company
                for all expenses incurred by the Company for boxing, crating, packing, decking, loading and
                handling of Products covered by this Agreement and for certain charges established by the
                Company which are set forth in the Company's price lists, price bulletins, or price letters
                current on date of shipment.

Price      7.   Prices, discounts, terms and all other charges are subject to change without notice at any
Changes         time prior to delivery to the Distributor.

Terms of   8.   The Distributor agrees to pay for all Products to be shipped under this Agreement as follows:
Payments        The Distributor will establish an irrevocable letter of credit issued in favor of the selling
                company by a bank acceptable to the Company and confirmed by a bank acceptable to the
                Company in the country of the selling company; such letter of credit shall be advised/issued
                by a bank in the country of the selling company sixty (60) days in advance of delivery or such
                other period of time as may be established from time to time by the Company; such
                irrevocable letter of credit shall be for an amount equal or exceeding the value of the Products
                being shipped including freight, packing and forwarding charges when advanced by the
                Company. Such letter of credit is to stipulate that upon presentation to the bank by the selling
                company of invoices and appropriate shipping documents specified in the letter of credit
                payment will be immediately available for the full value of the Products being shipped and the
                charges. The currency of payment will be in the local currency of the company actually
                selling the Products and the letter of credit shall provide for payment in such currency. Terms
                of payment or currency for payment shall be different from those set forth herein only upon
                the mutual, written agreement of the Distributor and the selling company. The Distributor
                agrees to pay any additional amounts which may be necessary to compensate the Company
                for any deficits in payment receipts resulting from settlement of any obligation in a currency
                other than the local currency of the selling company.

                The Distributor agrees to promptly reimburse the Company for all charges prepaid or
                advances made by the Company for the Distributor's account. The Distributor agrees to pay
                interest at the rate established from time to time by the Company on all overdue obligations;
                provided, however, that Distributor's agreement to pay interest does not imply that the
                Company will extend any maturity dates.




                                                    4
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 27 of 59



Delivery,       9.   Except. as may be otherwise specifically agreed to in writing, all Products purchased
Risks of             hereunder are to be delivered to the Distributor F.O.B. factory.             Inland and ocean
Shipment             transportation, freight and insurance will be arranged for Distributor's account as per the
and Routing          Distributor's instructions, and in the absence of instructions, then according to the Company's
of                   judgment and discretion. Storage, insurance, demurrage and any other charges as well as all
Shipments            visas, consular and notary fees, bank charges, export/import fees and duties, if any, shall be
                     paid by the Distributor.

                     The Company may provide services after delivery at the request of and for account of the
                     Distributor. If, in performing such services, the Company must appoint an agent with power to
                     execute certain export documentation or otherwise to act, then the Distributor agrees that the
                     Company may appoint such agent solely at the discretion of the Company and for the account
                     of the Distributor.

                     After delivery, the Company shall not be responsible for any loss or damage in transit.

Claims         10. The Distributor agrees to promptly examine all Products when they are received, and to notify
Against the          the Company in writing within thirty (30) days of the receipt of such Products of all shortages
Company              or damages claimed to have existed at the time of• delivery. Within a reasonable time, the
for Shortage         Company will investigate the claim and inform the Distributor of its findings. Upon acceptance
or Damage            of the claim, the Company will replace items short or damaged or credit an appropriate
                     amount to the Distributor's account.

                     The Company will not be responsible for shortages or damages at the time of delivery unless
                     claim is made by the Distributor within thirty (30) days of the receipt of the Products.

Contingencies 11. The Company recognizes the desirability of filling orders promptly and agrees that it will at all
Affecting         times use its best efforts to make shipments on or before the dates specified in orders
Delivery          accepted from the Distributor. The Company, however, shall not be responsible for failure to
to the            deliver Products on time or to fill orders when such delay or failure to deliver shall be the
Distributor       result of causes reasonably beyond the Company's control, including but not by way of
                  limitation, fire or other elements, war, riot, strikes or labor disturbances, shortages of
                  materials, any order, decree, law or regulation of any court, government or governmental
                  agency, or by the demand for any Products exceeding the Company's available supply.

                     If the demand from all sources for any of the Products covered by this Agreement shall at any
                     time exceed the Company's available supply of such Products, the quantity of such Products
                     to be allotted to the Distributor, in order to provide for the equitable distribution of the supply,
                     shall be determined solely by the Company. In such event the Company shall not be liable for
                     having failed to furnish the Distributor with all or any of the Products covered by accepted
                     orders.

               12. [RESERVED]

Warranty       13. The Company will warrant or cause to be warranted to the Distributor all Products (except
and                tires and tubes, auxiliary equipment, and engines not manufactured by the Company) sold
Warranty           under this Agreement to be free from defects in material and workmanship. The obligation of
Adjustments        the Company under this warranty is limited to the repair or replacement of non-conforming
                   Products, which remedy is expressly agreed to be the exclusive and sole remedy, in
                   accordance with the warranty adjustment policies of the Company, of any part or parts found




                                                           5
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 28 of 59



                   defective and of which the Company is advised within thirty {30) days of repair or replacement
                   by the Distributor, provided that such repair or replacement shall have occurred within the
                   warranty period {from date of delivery to the original user-purchaser) or mileage/hour
                   limitations as issued by the Company from time to time and applicable to the Products
                   covered hereby.

                                            NOTE: DISCLAIMER!!
                   THIS WARRANTY IS IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
                   INCLUDING WITHOUT LIMITATION WARRANTIES OF MERCHANTABILITY AND
                   FITNESS FOR A PARTICULAR PURPOSE.       THE COMPANY HAS NO OTHER
                   OBLIGATIONS OR LIABILITIES AND FURTHER DISCLAIMS ANY LIABILITY FOR
                   INCIDENTAL AND CONSEQUENTIAL DAMAGES.

                   The Distributor is not authorized to make any representations or assume for the Company any
                   obligations or liabilities in connection with the sale of the Products covered by this Agreement.

                   The Distributor agrees to furnish without charges for parts or labor normal warranty service to
                   user-customers entitled thereto for Products of the type covered by this Agreement, which are
                   located in the Distributor's Territory. Such warranty service includes any additional warranty
                   policies, which the Company may from time to time establish with respect to certain Products
                   covered by this Agreement, such as parts or components, other than trucks. The Distributor
                   has no authority to obligate the Company beyond the express terms of any such additional
                   warranty policies.

                   When, during the period this Agreement remains in effect, the Distributor repairs or replaces
                   defective parts in fulfillment of the warranty, the Company will compensate the Distributor
                   according to the Company's warranty adjustment policies in effect at the time warranty service
                   is rendered to a user-customer entitled thereto.

                   In the event the Company determines that warranty service has been made necessary
                   because of the failure of the Distributor making a claim for reimbursement for repair or
                   replacement of warranty parts to properly assemble or adjust the Product at the time of its
                   sale, or to properly perform the pre-delivery and after-delivery service procedures established
                   by the Company, or because of the incorporation by the Distributor of any unapproved
                   modification, accessory item or attachment, or because the Distributor failed to incorporate a
                   recommended modification, then the Company shall be relieved of any obligation to
                   compensate the Distributor under its warranty adjustment policies.

                   The Company will not be obligated to make warranty compensation unless within thirty {30)
                   days from the date the Distributor furnished, or furnished and installed, the new part to
                   replace such defective part, the Distributor gives the Company written notice of the claim
                   under the warranty.

Predelivery,   14. Predelivery, delivery, and after-delivery service shall be performed by the Distributor on
Delivery           Products which the Distributor sells in accordance with the policies and procedures
and                established from time to time by the Company. When requested, the Distributor agrees to
After-             render predelivery, delivery and after-delivery service on Products covered by this Agreement
Delivery           which are located in the Distributor's Territory and sold, leased or loaned by the Company or
Service            others. The Company will compensate the Distributor for its services at the rates established
                   by the Company for such purposes and in effect at the time the services were rendered.




                                                        6
 Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 29 of 59



 Field         15. The Di~tributor agrees that it will install in accordance with instructions received from the
 Changes           Company, field improvement packages determined by the Company to be advisable. In
                   reimbursement of the Distributor of the costs of performing this service, the Company will
                   establish a flat fee or labor hours it deems reasonable for the installation of any such field
                   improvement package. If labor hours have been established, the Company will credit the
                   Distributor with an amount equal to such specified hours multiplied by the Distributor's
                   established regular daytime shop customer hourly labor rate.

 Changes       16. The Company reserves the right to make changes in specifications, construction or design of
 in                its Products at any time in such manner as it may consider necessary or advisable, and any
 Design            Products so changed will be accepted by the Distributor in fulfillment of existing orders. The
                   Company shall not be obliged to furnish the Distributor with such changes on Products
                   previously delivered.

  Navistar     17. The Company makes available for purchase by the Distributor parts identified as genuine
· Parts            Navistar International Transportation Corporation parts which are designed for use on the
                   Products covered by this Agreement.

                   The Distributor agrees that it will not sell or offer for sale for use on the Products covered by
                   this Agreement or use in the repair of those Products, as genuine Navistar International
                   Transportation Corporation parts, any part or parts except those manufactured by or for the
                   Company, or approved by the Company and designed for use on the Company's Products.

                                           Operating Requirements

 Distributor   18. The Distributor understands that each of the following operating requirements is deemed by
 Facilities        Navistar Export to be an essential obligation of the Distributor under this Agreement and
 and               accordingly the Distributor agrees at its own cost and expense:
 Activities
                   (a) To achieve a reasonable share of the market for the Products and service covered by this
                       Agreement in the Distributor's Territory. (In gauging the Distributor's performance under
                       this subsection, Navistar Export will compare the Distributor's market penetration with
                       those of other Navistar Export Distributors selling like Products and service in similar
                       locations and will also compare the Distributor's market penetration with those of
                       competitive vehicles, parts and service in terms of price and characteristics to those
                       offered by the Distributor. Navistar Export will consider any factors relevant to each
                       Distributor's performance, so that while the dominant tests are to be objective ones,
                       individual equities of the Distributor shall temper the results of such tests);

                   (b) To provide and maintain physical facilities commensurate with the sales possibilities and
                       service needs in the Distributor's Territory, including the following:

                       (1) A building (or buildings) of acceptable appearance and sufficient size for properly
                           displaying, assembling, handling and warehousing the Products delivered under this
                           Agreement, and an outside area of acceptable appearance and sufficient size for the
                           display of the Products and equipment and for other operating requirements;

                       (2) Service tools, service vehicles, diagnostic equipment, quality control equipment, shop
                           space and service library adequate to meet the service requirements of the Products
                           covered by this Agreement which are being operated within the Distributor's Territory
                           and for reconditioning used Products acquired by the Distributor;




                                                        7
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 30 of 59



                  (3) . Parts tiins and equipment necessary for the attractive display and efficient storage
                       and handling of parts, attachments and accessories;

                  (4) Office furniture and equipment that will enable the Distributor to maintain complete
                      records of its business transactions, in keeping with sound business practice;

              (c) To provide and maintain in good condition, in conspicuous and appropriate locations
                  inside and outside of its principal and branch establishments, product and service signs
                  approved by Navistar Export identifying the establishment as authorized NAVISTAR
                  INTERNATIONAL TRANSPORTATION CORPORATION sales and service outlets for the
                  Products covered by this agreement;

              (d) To maintain the principal and branch establishments at the places referred to in page 2 of
                  this Agreement, and not to move them to different locations. close them nor to establish
                  other offices, service facilities or new or used equipment lots without prior written notice to
                  Navistar Export;

              (e) To provide at all times sufficient working capital and net worth to enable the Distributor to
                  fulfill properly all of its responsibilities and duties under this Agreement;

              (f) To engage, train and maintain sales, parts, service and accounting personnel sufficient to
                  obtain a fair share of the sales possibilities in the Distributor's Territory for the Products
                  covered by this Agreement, and to service promptly and efficiently Products in use in the
                  Territory;

              (g) To maintain an inventory (including an adequate inventory control system) of Products in
                  keeping with the sales possibilities in the Distributor's Territory;

              (h) To comply with the policies regarding the predelivery, delivery and after-delivery servicing
                  of Products and field changes as set forth in Articles 14 and 15 hereof, and upon delivery
                  to instruct the user concerning the routine maintenance, operation and proper manner of
                  adjustment of same;

              (I) To provide warranty service, as provided in Article 13 hereof, to each user of Products of
                  the type covered by this Agreement who shall be entitled to such service;

              0) To provide inventory, sales, parts and service reports provided for in this Agreement
                 within the time periods specified or as requested by Navistar Export from time to time;

              (k) To use the promotional and advertising materials and services made available by the
                  Company and to advertise the Company's Products as provided for in this Agreement or
                  as requested by Navistar Export from time to time;

              (I) To cause the key management members of the Distributor's staff and other personnel to
                  attend Company-conducted seminars, Product, sales, parts and service meetings;

              (m) To aggressively promote the sale of vehicles, parts and service covered by this
                  Agreement of the type for which a demand exists within the Distributor's Territory; and




                                                   8
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 31 of 59


                   {n) To cooperate with Navistar Export in the conducting of the Distributor performance review
                       provided for in this Agreement.

                   {o) To meet or exceed performance standards and/or sales goals established by Navistar
                       Export. The standards and/or goals will specify sales levels for trucks, parts, inventories,
                       service facility standards, and any other changes or improvements that Navistar Export
                       determines are essential for continuation or renewal of this Agreement. The performance
                       standards and/or sales goals will be issued at least annually, and will take into account
                       such factors as the Distributors location, sales history, market share, competition, and
                       other relevant factors.

                   {p) Other:

                   See Side Letter between Morisaenz and Navistar Export dated November 1st, 1999



Advertising   19. To promote the sales of the Products, Navistar Export will advertise such Products in
and Sales         international and regional media selected by it, to the extent it considers practical and
Promotion         desirable, depending on market conditions.

                   Navistar Export agrees that it will make available to the Distributor advertising literature,
                   catalogs, photographs and other advertising and sales promotion material developed to assist
                   the Distributor in promoting the sale of Products covered by this Agreement and will assist in
                   the development of these local promotions. Navistar Export will furnish certain advertising
                   material to the Distributor without charge, but may limit the quantities of such advertising
                   material to the amounts which, in Navistar Export's judgment, are commensurate with the
                   Distributors operations and sales potential. Navistar Export reserves the right, however, to
                   make reasonable charges to the Distributor for any such advertising material (including
                   charges for postage and transportation) supplied pursuant to an order by the Distributor.

                   The Distributor agrees to provide local advertising and sales promotion programs for Products
                   of the types covered by this Agreement with the frequency and extent required by the sales
                   potential of the Distributors Territory. Distributor also agrees to make suitable use of the
                   advertising and promotional programs and materials made available by Navistar Export.

                   Navistar also may establish cooperative advertising plans from time to time. The terms and
                   procedures of such plans will be established by Navistar Export and offered to the Distributor,
                   it being understood that they are offered as an assistance for local advertising and promotion
                   and not to underwrite all of the Distributors advertising and promotion activities in this area
                   and that Navistar Export may change or withdraw any such plan at any time.

                   The Distributor also agrees that it will maintain a current list of prospective purchasers of
                   Products of the type covered by this Agreement in its Territory, and will, upon request, make
                   such list available to Navistar Export for developing advertising and sales promotional
                   programs in which the Distributor will participate.

Accounting    20. In order to assist Navistar Export in evaluating the Distributor's performance, sales and
Records           service capacity and for other legitimate purposes under this Agreement, the Distributor
and               agrees to maintain accounting records that will at all time accurately reflect the financial
Financial         condition of its business and enable it to prepare monthly operating statements. The
Reports           Distributor agrees to furnish financial (balance sheet) and operating (profit and loss)
                  statements to Navistar Export in a form satisfactory to Navistar Export, monthly or quarterly as
                  requested by Navistar Export. In addition, the Distributor will send its full, detailed and audited
                  annual financial and operating statements to Navistar Export as soon as possible after the
                  close of the Distributors fiscal year, but no later than 90 days after such closing.




                                                        9
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 32 of 59



Estimates,    21. To help the Company to plan its manufacturing operations and to make the necessary
Inventory         commitments for materials and labor, the Distributor agrees that whenever requested it will
and               promptly furnish to Navistar Export, on forms acceptable to Navistar Export, up-to-date and
Delivery          accurate information regarding new Products in its inventory, unfilled orders, and estimates of
Records           the Distributor's future sales of Products. Such estimates shall not be binding either on the
                  Distributor or on Navistar Export but will be used for informational purposes only.

                   The Distributor will maintain a record relating to each major Product sold by it, showing the
                   date of delivery thereof, the name and address of the buyer and the serial numbers, if any, of
                   the Product.

                   The Distributor will also maintain accurate parts inventory control records to assist it in
                   maintaining an inventory of parts to provide proper service to users in its Territory of the
                   Products covered by this Agreement.

                  At any time, upon request, the Distributor will give Navistar Export's representative full
                  information regarding Products on hand and Products sold.

Performance   22. In order that a satisfactory level of Distributor performance may be maintained, Navistar
Review            Export will, from time to time, review with the Distributor the degree to which it has satisfied
                  the performance and operating requirements established in this Agreement. The Distributor
                  agrees to cooperate with Navistar Export by making available to it, at such time as may be
                  convenient for such review, those sales, service and financial records which shall be
                  necessary to adequately analyze the operation of the Distributor's business and by assuring,
                  upon the occasion of such review, the presence of those distributorship personnel whose
                  attendance would contribute to the overall value of the review.              Conclusions and
                  recommendations developed from the review shall be incorporated into a written report which
                  shall be supplied to the Distributor and Navistar Export for joint study and the initiation of
                  appropriate action.

                                           GENERAL PROVISIONS

Use of        23. The Distributor agrees to market all Products covered by this Agreement under the
Trade             trademarks, trade names, model designations, labels and designs used on such Products by
Names             the Company.
and
Signs             The Distributor agrees that any sign, stationery, letterheads, business forms, trade bulletins,
                  building directories, labels or the like which identify trademarks or trade names of the
                  Company must meet Company standards with regard to such usage.

                  The Distributor further agrees that during the term of and after the termination of this
                  Agreement, however occurring, the Distributor shall not do any of the following in Distributor's
                  Territory or elsewhere in the world:

                  (a) Use any trademark, trade names, model designation label or design of the Company, or
                      any words, number labels or designs confusingly similar thereto, in connection with the
                      distribution of any goods not manufactured by the Company or those duly authorized by it:
                      or

                  (b) Apply for or seek registration at any time of any trademark, trade names, model
                      designation, label or design of Navistar International Transportation Corporation, or any
                      words, numbers, labels or designs confusingly similar thereto (it being agreed that, when
                      called upon in writing by the Company at any time so to do, Distributor shall, at the
                      Company's election, either assign to Navistar International Transportation Corporation in
                      writing any rights which the Distributor might have therein or release and cancel any rights
                      of record which the Distributor might have therein); or




                                                      10
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 33 of 59
..
                   (c) Use any trademark, service mark, certification mark, trade name, model designation label
                       or design of Navistar, or any words, numbers, labels or designs similar thereto, in any
                       corporate or trade name without Navistar's specific written permission in advance (such
                       permission if granted to expire concurrently with the termination of this Agreement, and
                       the use thereof to be discontinued and such corporate or trade name to be       removed
                       from all corporate and other official registries forthwith upon termination of this
                       Agreement); or

                   (d) Use any label or design similar in appearance to any label or design used by Navistar on
                       any product bearing its trademarks, service marks, certification marks, or trade name, in
                       connection with the distribution and sale of any product (even though not distributed under
                       the trademark or trade name of Navistar International Transportation Corporation) not
                       manufactured by Navistar or those duly authorized by it; to

                   (e) Do anything or commit any act which might prejudice or adversely affect the validity of any
                       trademark, service mark, certification mark, trade name, label or design, any registrations
                       thereof, and Navistar International Transportation Corporation's ownership thereof.

                  Upon termination of this Agreement, however occurring, Distributor shall forthwith cease to
                  use the trademarks, service marks, certification marks, trade names, model designations,
                  label or designs of Navistar International Transportation Corporation, or any simil~r
                  trademarks, service marks, certification marks, trade names, model designations, labels or
                  designs, in any manner, including but not limited to use upon stationery, letterheads, business
                  forms, trade bulletins, building directories, offices, signs, warehouses, labels, in telephone
                  listings, and in or on any other items whatsoever.

                  The Distributor agrees not to use said trademarks, service marks, certification marks, trade
                  names, model designations, labels or designs on or with respect to Products which it
                  substantially modifies or alters for resale.

                  The Distributor further agrees to protect the trademarks, service marks, certification marks,
                  trade names, model designations, labels or designs of Navistar International Transportation
                  Corporation by appropriate provisions, similar to the above, in any agreements of resale to
                  local dealers or jobbers in Distributor's Territory who might otherwise acquire rights in said
                  trademarks, service marks, certification marks, trade names, model designations, labels or
                  designs adverse to the interests of the Company or to the rights of the manufacturers of the
                  goods sold by the Company.

Termination   24. This Agreement may be terminated at any time by mutual consent or by either party, without
by Mutual         cause, by giving written notice of termination to the other party no less than sixty (60) days
Consent or        prior to the proposed termination date.
by Advance
Notice

Termination   25. Notwithstanding the provisions of Article 24 above:
for
Cause             (a) In the event of the occurrence of any one or more of the following, Navistar Export may
                      terminate this Agreement for cause immediately upon written notice given to the
                      Distributor in the manner provided in Article 29 hereof:

                       (1) The Distributor defaults in the payment of any of its obligations owing to the
                           Company.

                       (2) The Distributor defaults in any obligation as set forth in this Agreement and fails to
                           correct such default after notice.




                                                      11
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 34 of 59



                      (3), The admitted insolvency of Distributor, or any member of the Distributor's firm if a
                           partnership, or the institution of voluntary or involuntary proceedings in bankruptcy or
                           other insolvency laws, or for an arrangement with creditors or for corporate
                           reorganization or dissolution of the Distributor.

                      (4) If the Distributor is a corporation, any change in the principal officers, directors,
                          management or stock ownership which, in the opinion of Navistar Export, will effect a
                          substantial change in the operation, management or control of the Distributor.

                      (5) The falsification of any record or reports or any material misrepresentation by the
                          Distributor.

                      (6) The death or incapacity of Distributor or any member of Distributor's firm if Distributor
                          is an individual or a partnership.

                     (7) Any change in the membership of Distributor's firm if Distributor is a partnership; or

                     (8) Any change in the business structure (individual, partnership or corporation) of the
                         Distributor.

                     (9) Failure by the Distributor to place orders on a regular basis with the Company which
                         in the opinion of the Company constitutes a failure by the Distributor to comply with
                         the terms and conditions of this Agreement.

                 (b) If any jurisdiction where this Agreement is to be performed requires a license of the
                     Distributor or Navistar Export, either the Distributor or Navistar Export may terminate. this
                     Agreement immediately upon written notice given as provided in Article 29 hereof in the
                     event:

                     (1) The Distributor or Navistar Export fails to secure or maintain or renew such license, or

                     (2) Such license of the Distributor or Navistar Export is suspended or revoked for any
                         reason.

                 (c) Since this Agreement is personal, it shall automatically terminate:

                     (1) Upon the Distributor becoming defunct or otherwise losing its legal existence as
                         constituted at the time of this Agreement if Distributor is a corporation, or

                     (2) Upon the assignment or attempted assignment of this Agreement or any interest
                         therein or any right thereunder by the Distributor.

                 (d) The termination or expiration of this Agreement by or immediately preceding the
                     execution and delivery of a new Navistar Export Distributor Sales and Service Agreement
                     between the parties hereto or their successors in interest shall not be considered a
                     termination under Articles 24 and 25 hereof, unless otherwise specified in such new
                     agreement.

Liquidated   26. Distributor and Navistar Export agree that this Agreement is, and for all purposes shall be
Damages          interpreted to be, a supply contract and not a commercial agency contract. Nevertheless,
                 should this Agreement ever be interpreted to be such a commercial agency contract, or




                                                      12
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 35 of 59



                   anything other 'than a supply contract, Navistar Export and the Distributor agree that to the
                   extent there are damages resulting from either party's termination, such damages shall be
                   based on this Agreement being only a supply contract. Navistar Export and the Distributor
                   expressly waive any protections either may otherwise receive under any law if such
                   protections would provide benefits or other damages to Navistar Export or the Distributor in
                   addition to those which are provided for in this Article 26.

                   The Distributor and Navistar Export agree, if there is a termination of this Agreement by either
                   party, which is subsequently determined to be wrongful pursuant to Article 33 hereof or by any
                   Court which may be properly considering such question that it is difficult to determine the
                   amount of damages, if any, that would result to either party as a result of such a wrongful
                   termination by the other party. Therefore, the Distributor and Navistar Export agree that in the
                   event there is a proper determination of a wrongful termination by either Distributor or Navistar
                   Export, the liquidated damages (which term shall not be construed to include debts owing by
                   either party to the other as a result of the transaction of business pursuant to this Agreement)
                   to which the non-terminating party shall be entitled, as reimbursement and not as a penalty,
                   shall be as follows: In the event that Navistar Export shall have initiated the wrongful action,
                   the Distributor shall be entitled to liquidated damages equaling the amount of net profit the
                   Distributor earned from the sale of Products pursuant to this Agreement during the
                   Distributor's fiscal year last preceding the date of such wrongful termination by Navistar
                   Export. The amount of such profit from the sale of Products shall not exceed that which is
                   otherwise included in the financial statements which the Distributor submitted to Navistar
                   Export as required by Article 20 hereof; in the event that the Distributor shall have initiated the
                   wrongful termination action, Navistar Export shall be entitled to liquidated damages equaling
                   the amount of the net profit Navistar Export earned from the sale of Products in the
                   Distributor's Territory during Navistar Export's fiscal year last preceding the date of such
                   wrongful termination by the Distributor.

                   In the event either party terminates this Agreement in accordance with the provisions of
                   Articles 24 or 25 hereof, and such termination is not subsequently determined to be wrongful
                   as is contemplated by the immediately preceding paragraph of this Article 26, the non-
                   terminating party hereby agrees that its damages (which term shall not be construed to
                   include debts owning by either party to the other as a result of the transaction of business
                   pursuant to this Agreement), if any, resulting from such termination shall have been fully
                   compensated by the profits that party earned from the sale of the Products during the life of
                   this Agreement prior to such termination.

Deferral      27. In the event of the death or incapacity of the Distributor if the Distributor is an individual or the
of                death or incapacity of a partner if the Distributor is a Partnership, Navistar Export will,
Termination       provided,
in the
Event of           (a) written request therefor is made within thirty (30) days of such death or incapacity by the
Death or               legal representative(s) of the deceased or incapacitated person and all other persons
Incapacity             having an ownership interest in the business, and

                   (b) necessary approval to continue to operate the business is obtained from the proper legal
                       authorities,

                   defer the termination and continue to operate under the provisions of this Agreement, for a
                   period, to be determined by Navistar Export, of not less than ninety (90) days nor more than




                                                         13
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 36 of 59
.. .
                   one year from· the date of such death or incapacity, during which period the family or the
                   family and other partners may attempt to reorganize the Distributorship to the satisfaction of
                   Navistar Export so that the reorganized business may continue as a distributor, negotiate a
                   sale to another distributor satisfactory to Navistar Export, or liquidate the Distributorship in an
                   orderly manner. In the event the effective date of termination is extended as provided herein,
                   this Agreement shall automatically become terminated at the expiration of such period.

Delivery      28. The termination of this Agreement shall, unless otherwise agreed between the parties, cancel
After             all unfilled orders accepted from the Distributor without liability on the part of either party.
Termination

Termination   29. Any notice of termination of this Agreement by Navistar Export to the Distributor shall be
Notice            signed by a corporate officer of Navistar Export and may be given to the Distributor by delivery
                  to it personally or to one of its officers or partners, or by registered air mail by depositing the
                  same in a post office or letter box in a prepaid, sealed wrapper, addressed to the Distributor at
                  its latest post office address as shown by Navistar Export's records, and such notice shall be
                  deemed to be given when the same shall be so mailed. Following such notice of termination
                  of this Agreement, the Distributor shall have no claims to compensation for the sale of the
                  Products covered by this Agreement unless such Products covered by such sales are shipped
                  so as to arrive in the Distributor's Territory prior to the proposed termination date.

Distributor   30. The Distributor is not the Company's agent in any respect and is not authorized to incur any
Not               obligations or make any promises or representations on its behalf.
Company's
Agent

Parties       31. This Agreement shall be binding upon the parties hereto, their heirs, executors, administrators
Bound,            or successors.
Effect of
Partial           Since this is a personal agreement upon the part of the Distributor, the Distributor may not
Invalidity        assign it, or any rights herein, or any part thereof. If any provision of this Agreement, or the
and               application of such provision shall be held illegal or unenforceable, the remainder of this
Assignment        Agreement or the application of such provision to other persons or circumstances shall not be
                  affected thereby.

Agreement     32. This Agreement contains the entire agreement between the Company and the Distributor and
Complete          supersedes all previous agreements between the parties pertaining to the sale of Products
                  covered by this Agreement. There are no oral agreements of any kind, and no erasure of any
                  printed portion of this Agreement (except filling of blank spaces and lines) will be binding upon
                  Navistar Export unless in writing and signed in its behalf by one of its corporate officers at its
                  principal office in Chicago, Illinois. No person other than one of Navistar Export's corporate
                  officers at Navistar Export's principal executive office in Chicago, Illinois, has authority to
                  waive any of the provisions of this Agreement or to modify or change any of its terms, and
                  then only in writing.

                  No waiver by the Company of any default in the performance of any part of this Agreement by
                  the Distributor shall apply to or be deemed a waiver of any prior or subsequent default
                  hereunder.

                  The copy of this Agreement retained by Navistar Export shall be considered the original and
                  shall control in case of any variation between it and the duplicate retained by the Distributor.




                                                        14
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 37 of 59
....
Approval      33. This Agreement shall not be binding upon Navistar Export until approved on behalf of Navistar
of                Export by a corporate officer at its principal office in Chicago, Illinois, U.S.A., and all of the
Agreement         provisions hereof shall be construed and given effect according to the laws of the State of
                  Illinois, U.S.A.

                  If the Company should, after the expiration or termination of this Agreement, supply the
                  Distributor with any of the Products covered by this Agreement, such deliveries shall not
                  themselves imply a continuation or renewal of this Agreement or the granting of selling rights
                  for any definite period, but all orders accepted by the Company will be executed under the
                  stipulations made therein. Any correspondence exchanged between Navistar Export or its
                  representatives and the Distributor may not be interpreted as an extension or renewal of this
                  Agreement, even if in any such correspondence, reference is made to it as a whole or to any
                  particular paragraph or sentence thereof.

Arbitration   34. (a)   Except as is otherwise expressly provided herein, all disputes, controversies or
and                     differences arising between the parties out of or in relation to or in connection with this
Governing               Agreement, or any breach or default hereunder (including, but not limited to, a dispute
Laws and                concerning the existence or continued existence of this Agreement, and the validity of
Language                the arbitral provision) which cannot be settled amicably shall be subject to arbitration.

                        Arbitration shall be conducted in accordance with the procedures and rules set forth in
                        the UNCITRAL arbitration rules except as modified herein.

                        The arbitral tribunal shall have its seat, and arbitration proceedings shall take place, in
                        Zurich, Switzerland.

                        The arbitral tribunal shall consist of three arbitrators. The Distributor and Navistar Export
                        shall each appoint one arbitrator. If the respondent does not designate an arbitrator
                        within thirty (30) days after the date of notification by petitioner, such arbitrator shall be
                        named by the President of the Commercial Court of Zurich or, in the case of his
                        impediment or nonaction, by the Supreme Court of the Canton of Zurich as provided in
                        Article 364 of the Swiss Code of Civil Procedure. The two arbitrators shall then select a
                        third arbitrator who shall serve them as Chairman. If the first two arbitrators are unable
                        to agree upon a third arbitrator within thirty (30) days after the date of their appointment,
                        such third arbitrator shall be named in the same manner as set forth in the third
                        sentence of this paragraph.

                        The arbitration proceedings (including all written communications to or other filings with
                        the arbitral tribunal) shall be in English and, therefore, all arbitrators must be proficient in
                        the English language. A decision by two of the three arbitrators shall be required to
                        resolve any issue. The arbitrators shall render their award in writing indicating the basis
                        of their opinion.

                        The arbitration tribunal's decision and award shall be final, and judgment thereon may be
                        entered in any court having jurisdiction over the party against whom the award has been
                        rendered. The parties shall comply in good faith with the arbitration tribunal's decision.

                  (b)   As to all matters of substantive law, the arbitrators shall apply the laws of the State of
                        Illinois, U.S.A., notwithstanding any Illinois doctrine of renoir.

                  (c)   The costs of the arbitration shall be borne equally by the parties except that each party
                        shall bear its own expenses for its own attorneys and witnesses.




                                                         15
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 38 of 59
.,


                   (d)   Tr~ English version of this Agreement, notwithstanding translation hereof into any other
                         language, shall be the only authentic one and shall be controlling in all respects.

                   (e)   The provisions of this Article shall not be construed to limit the Company's ability to sue
                         the Distributor in any court of competent jurisdiction for the collection of money owing or
                         allegedly owing by the Distributor to the Company.




                                                                    NAVISTAR INTERNATIONAL
               MORISAENZAS.A.C.

By   ~i/1:'"' :•                                         By           EXP~

                                                                        Car1bsc1~r!~n
                                                                                                 ,


                                                              Regional VicejPres~ Latin America

APPROVED AT Chicago, Illinois, U.S.A., this   _i_ day of .>f / ~                                 ,19 tJ9 .
         NAVISTAR INTERNATIONAL
         TRANSPORTATION CORP.


BJIJ:4? i!/44=-




                                                       16
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 39 of 59




                                                     EXHIBIT “2”

                                 SEQUOR LAW, P.A.
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 40 of 59
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 41 of 59
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 42 of 59
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 43 of 59




                                                     EXHIBIT “3”

                                 SEQUOR LAW, P.A.
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 44 of 59



                                        Memorandum of Understanding



   Present at the meeting Jan. 16, 2019

        •   Motransa – Fernando Banderas, Joaquín Ribadeneira, Alfonso Morales
        •   Austral – Pedro Vintimilla
        •   Navistar: Manuel Barrios, Federico Palomo

   Ref: Austral to become a Truck Sub-dealer.

   Date: February 14, 2019



   Navistar, Inc., “Manufacturer” believes that there are opportunities to increase the overall results in the
   Ecuadorian market, one way to improve coverage and maximize all opportunities is for Motransa,
   “Dealer,” to work with Austral as a truck “Sub-Dealer” in the government and construction sectors with
   straight trucks, parts and service.

   Motransa has been our truck distributor for over 75 years and has the respect of our trucks customers in
   the private sector, Austral with limited products has done a good job marketing buses.

   1. Sub-dealer

   Austral to work as a sub-dealer for Motransa in the Ecuadorian market.

   2. Market Segments

   Motransa currently participates in selective public tenders such as Municipalidad de Guayaquil and Fire
   Dept., these two will continue to be worked directly by Motransa. Additionally, from time to time
   Motransa has successfully participated with Astap on public tenders that require street sweepers and
   Vacuum sewer trucks, will continue to do it with specialized equipment

   With close coordination between Motransa and Austral, Austral will have priority on all public-sector
   tenders. Austral will also be allowed to sell straight trucks to their selected customers in the
   construction segment. It is required that there be strong dealer coordination on the business
   opportunities between all the parties involved.

   3. Product - Model

   Models for Austral: straight trucks such as 7600 / HV / 4300 that are currently available for the market.
   Every new configuration that Austral believes is needed for their market segment would need to be
   coordinated between Motransa and Austral. Navistar to provide all required support on proposal.

   4.   Pricing

   Both Austral and Motransa may use the same SPA on orders, however, a mark-up will be reserved for
   Motransa: 7600 $1,500, HV/4300 $1000.



                                                        1
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 45 of 59



   5. Order Placing

   Austral will places orders directly in the MIOSS systems under their own credit line.

   6. Order Invoicing

   Navistar will invoice directly to Austral, utilizing Austal’s current credit line with Navistar.

   7. Importation in Ecuador

   Austral will import the trucks into Ecuador and Motransa will facilitate the required documentation such
   as homologation certificates, etc. Additionally, Austral may purchase stock unit that Motransa has in the
   market.

   8. After Sales Support – Warranty

   Austral will be able to perform the following tasks:

        •   PDI – Austral to do their own PDI
        •   Warranty- provided by Austral.
        •   Certifications - Austral will need to get certification for ISB / ISL and other Cummins engines for
            the market.
        •   Motransa to provide support as needed.



   9.   Parts Sales

   Austral may purchase parts directly from Navistar for those straight trucks that they are selling.

   10. Regular Meeting

   For the first year, there will be quarterly meetings between Navistar/Motransa/Austral to evaluate
   relationship and to adjust any issue that requires special attention. Starting on the 2nd year the
   meetings will be once per year. Additionally, problems need to be quickly addressed when they come
   up, so an action plan to correct it can be stablished.




                                                           2
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 46 of 59




                                                     EXHIBIT “4”

                                 SEQUOR LAW, P.A.
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 47 of 59
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 48 of 59




                                                     EXHIBIT “B”

                                 SEQUOR LAW, P.A.
      Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 49 of 59
 AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                        for the
                                                               Southern District of Florida

IN RE APPLICATION OF                                                         )
Motransa S.A., For Judicial Assistance                                       )      Case No.
Pursuant to 28 U.S.C. § 1782                                                 )

                               SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION
To:       Navistar, Inc.
          c/o Corporation Service Company, Registered Agent
          1201 Hays Street
          Tallahassee, FL 32301-2525

          Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors, or
managing agents, or designate other persons who consent to testify on your behalf about the following matters, or those set
forth in an attachment: See Exhibit A.

  Place:             Sequor Law, P.A.                                                   Date and Time:
                     1111 Brickell Avenue, Suite 1250                                   (01/__/2020) at 10:00 a.m.
                     Miami, Florida 33131


           The deposition will be recorded by this method: Court Reporter

         Production: You, or your representatives, must also bring with you to the deposition the following
documents, electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
material: See Exhibit A.

        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

Date: November 30, 2019.
                       CLERK OF COURT
                                                                                      OR

                                            Signature of Clerk or Deputy Clerk                           Attorney’s signature

 The name, address, e-mail address, and telephone number of the attorneys representing Motransa, S.A., who issue or
 request this subpoena, are: Arnoldo B. Lacayo, Esq., alacayo@sequorlaw.com and Juan J. Mendoza, Esq.,
 jmendoza@sequorlaw.com, (305) 372-8282.

                                Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things, a notice
 and a copy of the subpoena must be served on each party in this case before it is served on the person to whom it is
 directed. Fed. R. Civ. P. 45(a)(4).
   Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 50 of 59
AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Case No.

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          ’ I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          ’ I returned the subpoena unexecuted because:
                                                                                                                          .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
           $                                       .

My fees are $                                      for travel and $                      for services, for a total of $   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
    Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 51 of 59

AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                                     For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 52 of 59



                                             EXHIBIT “A”

                                              DEFINITIONS

          As used in this request, the following words shall have the following meanings:

          1.      “You,” “Your,” or “Navistar” means the recipient of this Subpoena, “Navistar,
   Inc.”, together with its parent company(ies), subsidiaries, affiliates, employees, executives,
   managers, agents acting within the scope of such agency, and any other entity or person over
   which You may have custody, control, or hold any position relating to same. Agents include but
   are not limited to employees, consultants, brokers, attorneys, representatives and any other
   person acting on Your behalf, including, without limitation, Manuel Barrios, Federico Palomo,
   Felix Telleria, Elena Jambrina, Bernardo Valenzuela, Cesar Longo, Carl Webb and former
   Navistar employees James Soules and Jorge Barnitcha.

           2.       “Communication(s)” means any oral, written or electronic transmission of
   information, including, but not limited to, electronic mail (sent or received), text/SMS messages
   (including sent or received via iMessage, WhatsApp, and other messaging applications), conversations,
   meetings, discussions, telephone calls, telegrams, telecopies, telexes, seminars, conferences,
   messages, notes, memoranda or ESI.

           3.     “Document” or “Record” means and includes, without limitation, any kind of
   written, typewritten, printed, recorded material or ESI whatsoever, whether produced,
   reproduced or stored on paper, cards, tape, film, electronic facsimile, computer storage device or
   memory, or other media or data compilation from which information may be obtained, including
   accounts, address books, addenda, agreements, albums, articles, bank statements, blueprints,
   books, calendars, charts, checks (both front and reverse sides), contracts, correspondence,
   declarations of trusts, deeds, deposit receipts, diagrams, diaries, disks, drafts, films, forms,
   instruments of conveyance or for other purposes, invoices, journals, ledgers, letters, lists, logs,
   mailgrams, maps, memoirs, memoranda, minutes, motion pictures, notations, notebooks, notes,
   notices, photographs, plans, pleadings, other writings filed with any court, powers of attorney,
   promissory notes, proofs of delivery, purchase orders, recordings, records, registers, schedules,
   sound recordings, summaries, telexes, working papers, writings, Item (as defined herein) and all
   other material, whether in draft form or not, and whether a copy or an original. The term
   “Document” shall further mean any letters, words, or numbers, or their equivalent, set down by
   handwriting, typewriting, printing, photostating, photographing, magnetic impulse, mechanical
   or electronic recording, or other form of data compilation, and shall mean the original of any
   document as defined above, if available, or to a clear and legible copy thereof, if not available, as
   well as to any copies or drafts that have any notations of any sort, whether typed, printed,
   handwritten, or otherwise inscribed, which notations are not present on the original.

          4.       “ESI” means electronically stored information, including, but not limited to e-
   mails, voice-mails, instant messages, text messages, documents, spreadsheets, databases, file
   fragments, metadata, digital images, and digital diagrams or any other electronically stored
   information which can be stored in any type of electronic media including, but not limited to,
   hard drives, thumb drives, computers, handheld devices, backup tapes, and optical disks. All ESI
   produced is requested to be produced in native format.
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 53 of 59




          5.      “Austral” means Austral Cia. Ltda.

          6.     “Relevant Period” refers to the period of time between January 1, 2014 to August
   30, 2019. Unless otherwise stated, all Requests refer only to the Relevant Period.

          7.       “Transfer” means every mode, direct or indirect, absolute or conditional,
   voluntary or involuntary, of disposing of or parting with an asset or with an interest in an asset,
   including gift, grant, alienation, bargain, sale, conveyance, lease, release, pledge creation of lien
   or encumbrance, assignment, retention of title as a security interest, consignment, bailments of
   any kind, settlement of any litigation or other, means.

           8.     The phrases “reflecting” “regarding” or “relating to” mean, without limitation,
   constituting, discussing, covering, concerning, comprising, containing, setting forth, showing,
   disclosing, describing, explaining, summarizing, or referring to, directly or indirectly in any way,
   the subject matter identified in a particular document request.

           9.     “Person(s)” means any natural person, corporate entity, partnership, association or
   sole proprietorship, including, but not limited to, You.

          10.    Whenever appropriate in this request for production of Documents, the singular
   form of a word shall be interpreted as its plural.

          11.     The terms “and” as well as “or” shall be construed either disjunctively or
   conjunctively as necessary to bring within the scope of this request for production of Documents
   any information that might otherwise be construed to be outside its scope.

          12.     The term “including” means including but not limited to.

                                           INSTRUCTIONS

           1.     A Document is deemed to be within Your possession, custody or control if it is in
   the possession, custody or control (actual or constructive) of You, any entity owned by or in
   which You have an interest, or any of Your officers, directors, employees, representatives,
   agents, accountants, relatives, other fiduciaries or any other person or entity acting for or on
   behalf of You.

           2.     If any Document requested herein was formerly in Your possession, custody or
   control and has been lost or destroyed, or otherwise disposed of, You are requested to submit, in
   lieu of any such Document, a written statement: (i) describing in detail the nature of the
   Document and its contents; (ii) identifying the person who prepared or authorized the Document,
   and if applicable, the person to whom the Document was sent, copied or blind copied; (iii)
   specifying the date on which the Document was prepared or transmitted; and (iv) specifying, if
   possible, the date on which the Document was lost or destroyed, and if destroyed, the conditions
   of and reason for such destruction and the person(s) requesting and/or performing the
   destruction.
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 54 of 59



          3.       If any document request herein is withheld on the basis of any claim of privilege,
   You are requested to submit a list identifying each such Document by stating its date, its
   signatory or signatories, if signed, each person who participated in its preparation, the address or
   addresses of the person or persons by whom it was received, the present or last known location
   and custodian of the original of the document (or, if that is unavailable, the most legible copy
   thereof), and the basis for the witness’s claim of privilege with respect thereto.

          4.      This request is a continuing one so as to require you to reasonably supplement
   your responsive production if you gain knowledge that your response was incomplete. Any
   document obtained subsequent to production which would have been produced had it been
   available or if its existence had been known at the time of production shall be produced
   forthwith.

           5.      Where a Document is requested, the request includes Documents in the
   possession of the party, the party’s predecessor in interest, agents, representatives, and, unless
   privileged, the party’s attorney.

           6.     To the extent that no single Document exists or is in your possession, custody or
   control that contains all the information sought in any particular request, you are to provide such
   other Documents in your possession, custody or control that are sufficient to show, compute,
   compile, or explain all the information sought in the request or as much information as is
   available.

          7.      The Documents produced pursuant to this request for production of Documents
   are to be segregated and identified by the number of the request to which the Documents are
   responsive.

           8.      Unless otherwise indicated, the applicable timeframe to the requests shall be from
   April 1, 2012, to the date of Your response to this Subpoena.
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 55 of 59



                                     DOCUMENTS REQUESTED

           1.      During the Relevant Period, all Communications between and among You and
   Austral relating to Motransa S.A., Austral, International brand trucks, the Ecuadorian truck
   territory and the Ecuadorian truck market.

           2.      During the Relevant Period, all Communications, between and among Your
   officers, directors, employees and/or agents relating to Motransa S.A., Austral, International
   brand trucks, the Ecuadorian truck territory and the Ecuadorian truck market.

           3.     All contracts, agreements, memorandum of understanding, whether in draft or
   final form, relating to Motransa S.A., Austral, and the Ecuadorian truck territory and truck
   market, during the Relevant Period.

           4.       All Documents exchanged with Austral and/or any third party regarding Motransa
   S.A., Austral, the Ecuadorian truck territory or truck market during the Relevant Period.

           5.      All Transfers, payments, promises of payment, or any other form of consideration, made
   to You or for Your benefit by Austral or on behalf of Austral during the Relevant Period.
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 56 of 59




                                                     EXHIBIT “C”

                                 SEQUOR LAW, P.A.
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 57 of 59



                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. _______________



   In re Application of

   MOTRANSA S.A.,

                             Applicant

   pursuant to 28 U.S.C. § 1782
   For Judicial Assistance in Obtaining
   Evidence for Use in Foreign and International
   Proceedings.




                             ORDER GRANTING APPLICATION FOR
                       JUDICIAL ASSISTANCE PURSUANT TO 28 U.S.C §1782

          THIS CAUSE came before the Court upon the Application (the “Application”) for

   Judicial Assistance Pursuant to 28 U.S.C. § 1782 filed by the Motransa S.A. (“Applicant”). The

   Court has considered the Application and incorporated Memorandum of Law, the Declaration of

   Eduardo Carmigniani in support of the Application, and supporting materials. Accordingly, the

   Court finds that:

          A.       Applicant has met the requirements set forth by 28 U.S.C. § 1782 to obtain the

   requested judicial assistance sought in the Application.

          B.       Applicant seeks documentary and testimonial evidence from Navistar, Inc. (the

   “Discovery Target”) for use in a contemplated civil action before the Judicial Unit of Commercial

   Disputes of Quito (Unidad Judicial Civil de Quito) (the “Ecuadorian Court”) to be brought by

   Applicant against Austral Cia. Ltda. (“Austral”) under Ecuadorian law (the “Contemplated

   Proceeding”).


                                                    1
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 58 of 59



          C.      The Discovery Target, which regularly transacts business from its office located

   at 8600 NW 36th Street, Suite 304, Miami, FL 33166, resides or is found in this District.

          D.      As a putative claimant or plaintiff in the Contemplated Proceeding before the

   Ecuadorian Court, Applicant is an interested person within the meaning of 28 U.S.C. § 1782.

          E.      Applicant intends to use the information obtained by way of this Application at

   the outset of the Contemplated Proceeding to satisfy Ecuadorean procedural requirements.

          F.      The discretionary factors, as described by the United States Supreme Court in

   Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 247 (2004), weigh in favor of

   granting the requested assistance.

          G.      More particularly: (1) as the Discovery Target is not expected to be a party to the

   Contemplated Proceeding before the Ecuadorian Court and is otherwise outside the jurisdiction

   of the Ecuadorean Court, the need for this discovery is more apparent; (2) there is no indication

   that the Ecuadorian Court would not be receptive to U.S. federal-court judicial assistance as

   requested in the Application; (3) the Application does not conceal an attempt to circumvent

   Ecuadorian proof-gathering restrictions; and (4) the Application seeks discovery that is not

   unduly intrusive or burdensome as the Application requests evidence of the Discovery Target

   that is of the type normally kept and produced by businesses during litigation.

          Accordingly, it is hereby ORDERED and ADJUDGED as follows:

          1.      The Application is GRANTED.

          2.      Any discovery taken pursuant to this Order, and any related motion practice, shall

   be governed by the Federal Rules of Civil Procedure.

          3.      Applicant is authorized to issue and serve a subpoena on the Discovery Target in

   substantially similar form to the form attached to the Application. Applicant is further authorized




                                                     2
Case 1:19-mc-25026-FAM Document 1 Entered on FLSD Docket 12/06/2019 Page 59 of 59



   to serve additional follow-up subpoenas on the Discovery Target or any person, corporate entity,

   or financial institution found or residing in this District as may be necessary to obtain the

   testimonial or documentary evidence described in the Application.

          4.      The Discovery Target is ordered to preserve all relevant and potentially relevant

   evidence in its possession, custody or control until further order of this Court.

          5.      Nothing in this Order shall be construed to prevent Applicant from seeking

   modification of this Order.



          IT IS SO ORDERED, this ________ day of ____________, 2019.




                                                 _______________________________________
                                                 UNITED STATES DISTRICT COURT JUDGE




                                                     3
